                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF KANSAS

UNITED STATES OF AMERICA,                   )
                                            )
                         Plaintiff,         )                 CRIMINAL ACTION
                                            )
v.                                          )                 No. 11-20041-01-KHV
                                            )
RUBEN ZELLER,                               )
                                            )
                         Defendant.         )
____________________________________________)

                                          ORDER

       Defendant states that he agrees to have his Motion For Relief From Judgment (Doc. #42)

filed March 11, 2019, construed as a motion under 28 U.S.C. § 2255.              On or before

November 1, 2019, defendant may amend his motion under 28 U.S.C. § 2255. On or before

December 2, 2019, the government shall file a response. On or before December 30, 2019,

defendant may file a reply.

       IT IS SO ORDERED.

       Dated this 27th day of September, 2019 at Kansas City, Kansas.

                                                  s/ Kathryn H. Vratil
                                                  KATHRYN H. VRATIL
                                                  United States District Judge
